Filed 3/18/21 P. v. Greer CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D077831

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCD284495)

DANIEL GREER,

         Defendant and Appellant.


         APPEAL from a judgment and orders of the Superior Court of
San Diego County, Polly H. Shamoon, Kimberlee A. Lagotta, and Laura W.
Halgren, Judges. Affirmed.
         Daniel Greer, in pro. per.; and Shaghayegh Dinata-Hanson, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         Daniel Greer entered into a plea agreement, under the terms of which

he pleaded guilty to unpremeditated attempted murder (Pen. Code,1 §§ 187,
subd. (a) and 664). The parties stipulated to a seven-year prison term and


1        All further statutory references are to the Penal Code.
the remaining charges and allegations were dismissed. Greer was sentenced
in accordance with the plea agreement.
      Greer brought two motions to replace appointed counsel and one
request to withdraw his guilty plea. (People v. Marsden (1970) 2 Cal.3d 118
(Marsden).) The trial court held hearings on both Marsden motions and on
the request to withdraw his guilty plea. The Marsden motions were denied,
and the court denied the request to withdraw the guilty plea.
      Greer filed a timely notice of appeal. The court denied his request for a
certificate of probable cause (§ 1237.5).
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Greer the opportunity to
file his own brief on appeal. Greer has responded with a supplemental brief
which we will discuss below.
                            STATEMENT OF FACTS
      In his change of plea, Greer stated he attempted to kill another person.
                                   DISCUSSION
      As we have noted appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues that were considered in evaluating
the potential merits of this appeal:
      1. Did the court err on denying Greer’s Marsden motions;
      2. Did the record show ineffective assistance of counsel caused Greer to
reject the first plea offer; and




                                        2
      3. Did the court err in denying Greer’s motion to withdraw his guilty
pleas?
      In his supplemental brief, Greer complains about several perceived
wrongs. He declares he did not commit the crime. He does not discuss the
fact his request for a certificate of probable cause was denied. Greer follows
the list of possible issues which were contained in Appellant’s opening brief.
He complains about the denial of his two Marsden motions and the denial of
his motion to withdraw his guilty pleas. His basic theme in his submission is
that trial counsel was ineffective. Trial counsel allegedly did not do adequate
investigation, did not spend enough time with him, and failed to adequately
advise him. The question of whether counsel was ineffective will require
examination of facts and events outside of the record on this appeal. Greer’s
remedy, if any, lies in a petition for habeas corpus. Greer’s submission has
not raised any arguable issues for reversal on appeal.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Greer on this appeal.




                                       3
                             DISPOSITION
     The judgment and orders are affirmed.



                                             HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




IRION, J.




                                   4